Case: 16-60692      Document: 00514469422         Page: 1    Date Filed: 05/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                               United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                  May 11, 2018
                                      No. 16-60692                                Lyle W. Cayce
                                                                                       Clerk

BRENDA LETICIA ALVARADO-VELASQUEZ; JOCELIN JUDITH CANO-
ALVARADO; SANDY VANESSA CANO-ALVARADO; DEBORA YESENIA
CANO-ALVARADO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 845 405
                               BIA No. A206 845 406
                               BIA No. A206 845 407
                               BIA No. A206 845 408


Before REAVLEY, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Brenda Leticia Alvarado-Velasquez, on behalf of herself and three of her
children, petitions for review of the decision of the Board of Immigration
Appeals (BIA) dismissing her appeal from the order of the Immigration Judge
(IJ) denying her application for asylum, withholding of removal, and relief

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60692     Document: 00514469422    Page: 2   Date Filed: 05/11/2018


                                 No. 16-60692

under the Convention Against Torture (CAT). As the BIA relied in substantial
part on the IJ’s order, we may consider the reasoning of both the BIA and the
IJ. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
      We review for substantial evidence the determination that an alien is
not eligible for asylum, withholding of removal, or CAT relief.       Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under this standard, we may not
reverse a factual finding unless the evidence compels it. Wang, 569 F.3d at
537. Alvarado-Velasquez must carry the burden of demonstrating that the
evidence compels a contrary conclusion. See Zhao v. Gonzales, 404 F.3d 295,
306 (5th Cir. 2005).
      Alvarado-Velasquez does not challenge the BIA’s dismissal of her claim
for asylum based upon her past persecution on account of her membership in
the particular social group (PSG) “female immediate family of Ferdin Cano
Ramos”; accordingly, she has abandoned this claim. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003). In light of the record evidence that her
assailants in 2013 were primarily motivated by economic concerns, substantial
evidence supports the BIA’s finding that Alvarado-Velasquez’s membership in
the proposed PSG “Guatemalan women living without male protection” was
not a central reason that she suffered past persecution. See Shaikh v. Holder,
588 F.3d 861, 864 (5th Cir. 2009); Garcia v. Holder, 756 F.3d 885, 890 (5th Cir.
2004).   Because Alvarado-Velasquez fails to show that she suffered past
persecution on account of a protected ground, she necessarily fails to show that
the BIA erred in holding that she is not entitled to humanitarian asylum.
See Shehu v. Gonzales, 443 F.3d 435, 440 (5th Cir. 2006).
      The BIA declined to address for lack of exhaustion, and we therefore lack
jurisdiction to consider, Alvarado-Velasquez’s claim that she is entitled to
asylum based upon her well-founded fear of future persecution on account of



                                       2
    Case: 16-60692    Document: 00514469422    Page: 3   Date Filed: 05/11/2018


                                No. 16-60692

her membership in the proposed PSG “female survivors of gang sexual violence
who have fled Guatemala.” See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562
F.3d 314, 319 (5th Cir. 2009); Eduard v. Ashcroft, 379 F.3d 182, 195 n.14 (5th
Cir. 2004). Because Alvarado-Velasquez fails to show that she is entitled to
asylum, she necessarily fails to show that she is entitled to withholding of
removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Finally, the
record evidence does not compel a finding that the BIA erred by concluding
that Alvarado-Velasquez has failed to show that she would suffer torture by
state actors for purposes of CAT relief.    See Tamara-Gomez v. Gonzales,
447 F.3d 343, 351 (5th Cir. 2006).
      The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                      3